Citation Nr: 1516650	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-17 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected chronic low back strain.

2.  Entitlement to an evaluation in excess of 10 percent for traumatic brain injury (TBI) with residual headaches.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active service from November 1994 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The record shows that the Veteran was scheduled for a hearing before a Veterans Law Judge, sitting at the RO, to be held on May 15, 2014, but that he failed to report for that hearing.  There is nothing in the record showing that the Veteran requested that the hearing be rescheduled or that he provided good cause for his failure to report.  A videoconference hearing was nevertheless scheduled to be held on September 22, 2014.  The Veteran similarly failed to report for that hearing, likely due to the fact that the Veteran was then incarcerated.  (A document associated with the Veteran's Virtual VA file shows that he became an inmate with the Philadelphia prison system on June 29, 2014; however, the Veteran did not provide notice to VA that he would be unable to attend his scheduled hearing.)  Under the circumstances presented here, the Board will consider the request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2014). 


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability has not resulted in ankylosis or functional losses tantamount to ankylosis.

2.  The Veteran's headaches are not prostrating and the evidence fails to demonstrate the existence of three or more subjective symptoms due to TBI that moderately interfere with work, instrumental activities of daily living, or work, family or other close relationships.

3.  At no time have the Veteran's service-connected disability evaluations met the threshold rating requirements for an award of TDIU.

4.  The evidence does not establish that the Veteran is unemployable by reason of service-connected disabilities such that referral for extraschedular consideration is required.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 40 percent for low back strain have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  The criteria for a rating in excess of 10 percent for TBI with residual headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, DCs 8100, 8045 (2014).

3.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in May 2011.  The Board finds that this letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The relevant evidence obtained includes VA treatment records and examination reports, and statements from the Veteran.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.

Further, the Veteran was afforded VA examinations of his spine in June 2011 and December 2013 and a TBI examination in June 2011.  All of those examination reports also contain a statement regarding the Veteran's employability.  The Board finds the reports of these examinations to be adequate as they contain sufficient evidence by which to evaluate the Veteran's service-connected disabilities in the context of the pertinent regulations.  Further, the Veteran was scheduled for a second TBI examination, but he failed to report for that examination.  No reason has been given for why the Veteran failed to report; nor has the Veteran, at any point during the pendency of his claim, requested that his examination be rescheduled.  There is also no suggestion that the Veteran was incarcerated at the time of the scheduled examination as his failure to report was recorded on or before January 16, 2014.  In this regard, if a claimant fails to report for a scheduled examination, VA regulations provide:

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) . . . of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.

38 C.F.R. § 3.655(a) (2014).  Paragraph (b) further provides, in pertinent part : "When the examination was scheduled in conjunction with . . . a claim for increase, the claim shall be denied."  38 C.F.R. § 3.655(b).

In this case, there is no evidence demonstrating that the Veteran had an adequate reason or "good cause" for failing to report to be examined when VA requested.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As required by 38 C.F.R. § 3.655, if any benefit cannot be established based on the information already of record, the benefit must be denied in accordance with 38 C.F.R. § 3.655(b) because the Veteran failed to report for an additional examination.
II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

A.  Low Back Strain

The Veteran's service-connected low back strain is evaluated as 40 percent disabling.  He asserts that a higher rating is warranted.  Currently, the rating criteria provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2014).  

Under the General Rating Formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5235-5243 Note (1).

Upon review of the evidence of record, the Board finds that a rating in excess of the currently assigned 40 percent is not warranted, as the evidence fails to establish that the Veteran's spine is ankylosed, which is required for a rating in excess of 40 percent.  See 38 C.F.R. § 4.71a, DCs 5235-5242.  In this regard, the Board points out that "ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007.  Range-of-motion testing conducted during a June 2011 examination revealed that the Veteran was able to achieve flexion to 60 degrees, extension to 10 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 25 degrees.  The Veteran's motion was not additionally limited by pain, fatigue, weakness, or lack of endurance upon repetitive testing and although tenderness of the paraspinous muscles was noted, there was no indication of painful motion.  There was also no evidence of any associated neurologic abnormalities.  

The Veteran was again examined in December 2013, the report of which is contained in his Virtual VA file.  At that time, the Veteran was able to achieve flexion to greater than 90 degrees, extension to 15 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  Objective evidence of painful motion was not observed, and repetitive testing yielded the same results.  There was also no evidence of any associated neurologic abnormalities.  

Based on these findings, it is clear that the Veteran has motion in all relevant directions.  A review of the Veteran's VA treatment records dated during the relevant time period similarly fails to suggest that the Veteran has at any point experienced ankylosis of the thoracolumbar spine.  The Board has also considered whether a rating in excess of 40 percent is warranted based on additional functional losses sustained by virtue of factors such as more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  Even considering the DeLuca factors, the Veteran has maintained an ability to ambulate and has been able to achieve a range of motion greater than that which would be considered 40 percent disabling under the criteria set forth in the General Rating Formula.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  Thus, the Board concludes that the Veteran's current rating already compensates him for any additional functional losses due to such factors as those set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59, and a higher rating is not warranted.  There is also no basis upon which to award separate ratings for any neurological abnormalities, as the evidence fails to suggest that the Veteran experiences associated neurological abnormalities.

Lastly, the Board notes that the General Rating Formula provides for alternative rating criteria for disabilities rated under 38 C.F.R. § 4.71a, DC 5243, which pertains to intervertebral disc syndrome.  In the instant case, the record does not show that service connection is in effect for disc syndrome.  Accordingly, the Board finds that DC 5243 is not for application in the instant case.

In finding that an evaluation greater than 40 percent is not warranted for the Veteran's service-connected low back strain, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating greater than that already assigned for the Veteran's low back strain at any point during the pendency of the Veteran's claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2014).

The above determinations are also based upon consideration of applicable rating provisions and Board finds that the level of severity and symptomatology of the Veteran's service-connected low back disability are described by the established criteria found in the rating schedule for that disability.  The Board finds that the applicable rating criteria specifically contemplate the level of disability and symptomatology reported, to include decreased motion and pain.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the rating criteria contemplate the Veteran's disability level throughout the pendency of his claim.  Referral for extraschedular consideration is therefore not required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2014).

B.  TBI with Residual Headaches

At the outset, the Board notes that the Veteran's disability was initially classified as posttraumatic headaches and evaluated under 38 C.F.R. § 4.124a, DC 8199-8100.  In a May 2001 rating decision, the RO determined that the Veteran's posttraumatic headaches should have been evaluated under DC 8045-9304.  In the May 2012 rating decision from which this appeal stems, the Veteran's disability was reclassified as TBI with headaches and the codesheet indicates that it is now rated under DC 8045.  DC 8045 currently pertains to residuals of TBI and provides any residual with a distinct diagnosis, such as migraine headache, should be separately evaluated under another DC, even if that diagnosis is based on subjective symptoms.  38 C.F.R. § 4.124a, DC 8045 (2014).  As the Veteran's rated residuals consist of posttraumatic headaches, the Board will first consider entitlement to a rating in excess of 10 percent under the diagnostic criteria applicable to headaches.

Headache disorders are often rated under 38 C.F.R. § 4.124a, DC 8100, pertaining to migraine headaches, regardless of whether there is a diagnosis of migraine headaches.  This is so because unlisted conditions are to be evaluated under the criteria applicable to a closely related disease in which not only the functions affected, but the anatomical localization and symptomatology are closely related.  38 C.F.R. § 4.20 (2014).

Under DC 8100, a noncompensable rating is assigned for migraines with less frequent attacks; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2014).

Evidence relevant to the issue of whether the Veteran's residual headaches are more severe than currently rated includes the report of a June 2011 VA examination that records the Veteran's assertions that he experienced throbbing headaches occurring twice a week and lasting for one to two hours.  The Veteran denied nausea, vomiting or photophobia, and stated that he did not generally require rest or a dark room.  He reported treating his headaches with Motrin, which he stated would resolve the headache within two hours.  VA treatment records associated with his Virtual VA file show that in December 2011, the Veteran reported headaches occurring one to two times a week and indicated that they resolved completely with ibuprofen.  In February 2013, the Veteran reported experiencing headaches three times a week.  Again, the Board points out that the Veteran was scheduled for a second examination to evaluate the severity of his TBI residuals but he failed to report for that examination.

Based on this evidence, the Board finds that the evidence fails to establish entitlement to a rating in excess of 10 percent in accordance with the criteria set forth in DC 8100.  In this regard, the Board notes that the rating criteria have not defined "prostrating."  However, "prostration" is "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).  In light of these definitions and in consideration of the evidence of record, the Board finds that a rating in excess of 10 percent under DC 8100 is not warranted, as it does not appear that the Veteran's headaches are prostrating in nature.  Notably, the Veteran has not described incapacitating episodes or suggested that his headaches have resulted in any physical or emotional exhaustion.  The Veteran has denied nausea, vomiting or photophobia, and has stated that his headaches did not generally require him to rest or seek respite in a dark room.  Further, the Veteran has reported that his headaches resolved completely within a few hours of his taking ibuprofen.  The Board does not find that his description of his headache episodes rises to the level of a prostrating attack.  Consequently, the Board finds that the evidence fails to establish entitlement to rating in excess of 10 percent under DC 8100.  In this regard, the Board is aware that a 10 percent rating under DC 8100 also requires "characteristic prostrating attacks."  However, as stated above, the Veteran's TBI with residual headaches is currently evaluated as 10 percent disabling under DC 8045.

Turning to whether a rating in excess of 10 percent is warranted under DC 8045, that DC provides for the evaluation of TBI based on the three main areas of dysfunction (cognitive, emotional/behavioral, and physical) that may result from TBI and have profound effects on functioning.  38 C.F.R. § 4.124a, DC 8045 (2014).  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  DC 8045 directs that cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

DC 8045 further provides that emotional/behavioral dysfunction is to be evaluated under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  Id.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are to be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Lastly, physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

Residuals that are not listed that are reported on an examination are to be evaluated under the most appropriate DC, with each residual condition being evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation.  The evaluations for each separately rated condition are then to be combined under 38 C.F.R. § 4.25.  Id.  Notably, the evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The Veteran was examined in June 2011.  As noted above, he reported having headaches since his 1996 service injury/TBI, occurring twice a week and lasting for one to two hours.  Regarding other symptoms possibly related to the Veteran's TBI, the Veteran denied dizziness, vertigo, balance problems, problems with mobility, weakness or paralysis, TBI-related sleep disturbances (he associated his sleep problems with his back pain), fatigue, malaise, problems with vision, hearing loss or tinnitus, difficulty with speech or swallowing, bowel or bladder problems, erectile dysfunction, seizures, hypersensitivity to sound or light, autonomic dysfunction, TBI-related pain, sensory changes, symptoms associated with nerve or endocrine dysfunction, memory problems, difficulty with executive dysfunction, psychiatric manifestations, and neurobehavorial symptoms.  

Physical examination of the Veteran revealed normal muscle strength and tone, reflexes, and sensory functioning.  There was no evidence of gait spasticity or cerebellar problems, and the Veteran's vision and hearing were grossly intact.  There was also no evidence of neurologic problems or autonomic dysfunction, to include heat intolerance or excess or decreased sweating.  The Veteran's endocrine system was also functioning normally and cranial nerves II through XII were intact.  Regarding any potential cognitive impairment, the Veteran denied problems with memory, concentration, attention and executive functions, and administration of the Montreal Cognitive Assessment test revealed a normal range of cognitive function.  Regarding whether the Veteran experienced psychiatric manifestations, the Veteran denied mood swings, depression, and posttraumatic stress disorder (PTSD).  PTSD and depression screens were both negative.  The Veteran also denied symptoms associated with irritability, impulsivity, verbal or physical aggression, apathy or an impaired awareness of his disability.  He also did not exhibit any of those behaviors during the evaluation.  The examiner noted that there were no other physical findings.

Regarding whether the Veteran had any cognitive impairments or other TBI residuals, the examiner noted that the Veteran had no complaints in regard to memory, attention, concentration or executive functions, and that his judgement was indicated to be normal and social interaction routinely appropriate.  The Veteran was observed to be oriented times three, and his motor activity and visuospatial orientation were normal.  It was noted that the Veteran had subjective symptoms not related to his TBI that interfered with work, but not with the instrumental activities of daily living, family or other close relationships.  

The examiner diagnosed the Veteran as having a mild TBI, and stated that "[a]ll of the subjective symptoms with the exception of low back pain and insomnia can be attributed to [TBI]."  The examiner stated that there was no evidence of PTSD or depression and found the Veteran to be mentally competent for VA benefit purposes.  

Overall, the Board finds that a rating in excess of 10 percent under DC 8045 is not warranted.  At the outset, the Board notes that there is no indication of emotional/behavioral dysfunction or of physical dysfunction associated with the Veteran's TBI.  Although later dated VA treatment records show that the Veteran was followed in mental health, it has not been suggested that his mental health symptoms are related to his TBI.  Again, the Board stresses that the Veteran failed to report for his more recently scheduled VA examination, information from which may have confirmed the diagnosis of a mental disorder or related the Veteran's psychiatric symptoms to his TBI.  However, because the Veteran failed to report for the examination, the Board is left to evaluate his claim based on the evidence of record, which does not support a higher, or separate, rating.  

Regarding the evaluation of cognitive impairments, DC 8045 provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  38 C.F.R. § 4.124a, DC 8045.  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Id.  The regulation provides for the assignment of a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  Id.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.  

Here, the June 2011 examiner's findings do not support the assignment of a rating in excess of 10 percent, as it cannot be said that the Veteran experiences level 2 or more impairment in any facet.  Indeed, there is no evidence to suggest that the Veteran has impairment of memory, judgment, social interactions, orientation, motor activity, visual spacial orientation, communication, or consciousness, or that he experiences neurobehavioral effects.  Thus, the Veteran's disability is left to be evaluated based on the severity of subjective symptoms.  For a rating greater than the currently assigned 10 percent to be warranted, the examiner would have needed to find evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living, or work, family or other close relationships.  Id.  "Examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days."  Id.  Comparing the evidence of record to the rating criteria, the Board finds that the evidence simply does not support a higher rating than the currently assigned 10 percent under DC 8045.

The Board also finds that the symptoms of the Veteran's TBI have not been so exceptional or unusual that the schedular criteria do not adequately compensate for them.  Here, the Veteran's TBI resulted in residual headaches, which are specifically contemplated by the rating criteria.  His symptoms do not, therefore, take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun, supra; 38 C.F.R § 3.321(b)(1).

C.  TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  

In the instant case, the Veteran does not meet the threshold rating criteria for the assignment of TDIU under 38 C.F.R. § 4.16(a), as his only service-connected disabilities are his low back strain, rated as 40 percent disabling, and his TBI with headaches, rated as 10 percent disabling, which result in a combined rating of only 50 percent.  See 38 C.F.R. § 4.25.  

Nevertheless, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Evidence relevant to determining whether the Veteran is unemployable, such that the matter should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration, see 38 C.F.R. § 4.16(b), includes a May 2010 memorandum indicating that the Veteran was then determined to be "job ready" and that payment of the "Employment Adjustment Allowance" was authorized in accordance with 38 C.F.R. § 21.268.  That section provides that a veteran who completes a period of rehabilitation and reaches the point of employability will be paid an employment adjustment allowance for a period of two months.  38 C.F.R. § 21.268 (2014).  This demonstrates to the Board that the Veteran was considered to be employable at that time.  Further, in a June 2010 report of contact, contained in the Veteran's VA treatment records associated with this Virtual VA file, it is noted that the VA clinician spoke with the Veteran's sister who reported that since the Veteran's twin brother passed away the previous year, the Veteran had stopped working and going to school.  This also suggests to the Board that the Veteran had been working at some point, which contradicts his April 2011 statement that he has "not been able to work a paying job" since his discharge from service due to "the day to day pain" that he lives with.  Further, the examiners who evaluated the Veteran in June 2011 and December 2013 determined that the Veteran's back problems and/or TBI residuals would have no effect on his ability to work.  Again, the Board points out that the Veteran failed to report for his more recently scheduled TBI examination, and the Board is left to evaluate his claim based on the evidence of record.

Based on the evidence of record, the Board finds that referral for consideration of whether TDIU is warranted on an extraschedular basis is not warranted, as the preponderance of the probative evidence is against a finding that the Veteran is unemployable on account of his service-connected disabilities.  Although the Veteran alleges that he is unable to work on account of his daily pain, the Veteran has been medically evaluated and multiple VA clinicians have determined that the Veteran's service-connected disabilities would not impact to ability to function occupationally.  Further, it is clear that the Veteran was considered by VA to be employable in 2010.  Thus, the Board finds that the evidence does not establish that the Veteran is unemployable by reason of service-connected disabilities such that referral for extraschedular consideration is required.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability evaluation in excess of 40 percent for low back strain is denied.

Entitlement to a disability evaluation in excess of 10 percent for TBI with residual headaches is denied.

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


